In a proceeding, inter alia, pursuant to CPLR article 78 to direct Pawling Central School District to appoint the petitioner to the position of senior typist, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Dutchess County (Sproat, J.), dated February 10, 2006, which denied her motion for leave to amend the petition to add a necessary party, denied the petition, and dismissed the proceeding.
Ordered that the order and judgment is affirmed, with costs.
The petitioner moved for leave to amend the petition to add a necessary party beyond the applicable statute of limitations. Accordingly, the Supreme Court correctly denied the motion, denied the petition, and dismissed the proceeding (see Matter of Boston Culinary Group, Inc. v New York State Olympic Regional Dev. Auth., 18 AD3d 1103 [2005]; Matter of Lodge v D Aliso, 2 AD3d 525 [2003]).
The petitioner’s remaining contentions either are improperly raised for the first time on appeal or need not be reached in light of our determination. Miller, J.P, Rivera, Krausman and Goldstein, JJ., concur.